Per Curiam.
In this probate appeal, the plaintiff, Morris Süverstein, executor of the estate of Esther S. Süverstein, has raised fifteen claims of error that either challenge the factual findings of the trial court or implicate its discretionary powers.
Our review of those allegations of error properly before us fails to disclose that the factual findings of the trial court are clearly erroneous in view of the evidence and pleadings in the whole record, or that the decision is otherwise erroneous in law. See Practice Book § 4061. Moreover, we have determined that the trial court properly exercised its discretion in conformity with applicable law.
There is no error.